                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

UNITED STATES OF AMERICA                  :
                                          :
        v.                                :              CRIMINAL No. 2:20-cr-00227
                                          :
                                          :
STEVEN PENNYCOOKE                         :
                                          :
__________________________________________

UNITED STATES OF AMERICA                  :
                                          :
         v.                               :              CRIMINAL No. 2:20-cr-00228
                                          :
                                          :
SHAWN COLLINS                             :
                                          :
__________________________________________

                                          ORDER

       AND NOW, this 15th day of July, 2021, upon consideration of Defendant Steven

Pennycooke’s Motion to Suppress (Docket No. 20-cr-0227, ECF No. 17) and Supplemental

Motion to Suppress (Docket No. 20-cr-0227, ECF No. 47), Defendant Shawn Collins’s Omnibus

Pretrial Motion (Docket No. 20-cr-0228, ECF Nos. 18, 19) and Supplemental Response in

Support (Docket No. 20-cr-0228, ECF No. 51), the government’s responses in opposition

(Docket No. 20-cr-0227, ECF Nos. 18, 46; Docket No. 20-cr-0228, ECF Nos. 20, 52), and the

testimony and exhibits presented at the hearing on April 26, 2021, it is hereby ORDERED as

follows:

   1. Defendant Steven Pennycooke’s motions to suppress (Docket No. 20-cr-0227, ECF No.

       17, 47) are DENIED.
2. Defendant Shawn Collins’s omnibus pretrial motion (Docket No. 20-cr-0228, ECF Nos.

   18, 19, 51) is DENIED in part and GRANTED in part as follows:

      a. The request to suppress evidence of the firearm is DENIED.

      b. The request for an order compelling the production of Brady material is

          GRANTED in part. The United States is obligated, pursuant to Brady v.

          Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972),

          subsequent cases, and Federal Rule of Criminal Procedure 5(f)(1), to timely

          disclose information favorable to the defense as to criminal liability on the

          charged offenses or mitigation of any punishment that may be imposed. Such

          favorable information includes information that may cast doubt on the credibility

          of government witnesses. Possible consequences for violating this order include

          exclusion of evidence, dismissal of charges, contempt proceedings, disciplinary

          referral, and any other relief authorized by law.

      c. The remaining requests are DENIED as moot.

                                                BY THE COURT:



                                                /s/ John M. Gallagher
                                                JOHN M. GALLAGHER
                                                United States District Court Judge
